Case 3:19-cv-08564-FLW-DEA Document 41 Filed 09/01/21 Page 1 of 4 PageID: 1298




  MID-CENTURY INSURANCE                         :
  COMPANY,                                      : UNITED STATES DISTRICT COURT
                                                :    DISTRICT OF NEW JERSEY
               Plaintiff,                       :
                                                :    Civil Action No. 19-8564 (FLW)
        v.                                      :
                                                :
  RAYMOND NELSON, et al.,                       :     MEMORANDUM OPINION
                                                :           AND ORDER
               Defendants.                      :

        This declaratory judgment action now comes before the Court on an
 application by Plaintiff Mid-Century Insurance Company for leave to reopen
 discovery “for the limited purpose of conducting the deposition of Ryan Kreger” and
 conducting “a limited document request/exchange.” See ECF No. 38. Ryan Kreger
 is the son of Plaintiff’s insured, Maria Nelson. Plaintiff contends that Ryan lived in
 the insureds’ household with Annamarie McIlvain, the mother of the decedent in this
 case, and “likely possesses first-hand knowledge of material facts regarding the
 coverage question at issue.” Id. at 2.

        The central issue in this case is whether Ms. McIlvain was a member of the
 Nelson household. Plaintiff ‘s request to reopen discovery is made pursuant to
 F.R.C.P. 16(b)(4) which permits the Court to amend a scheduling order on a showing
 of good cause. Plaintiff maintains that good cause exists to reopen discovery to
 permit Ryan’s deposition and conduct related document discovery because 1) the
 discovery sought is limited in scope and can be obtained in a short period of time;
 2) the discovery sought will likely lead to discovery of admissible evidence; 3)
 Plaintiff as not been intentionally dilatory; 4) the deposition sought will prevent
 unfair surprise; and 5) a trial date in this matter and/or the underlying wrongful death
 matter (pending in the Superior Court of New Jersey) is not imminent due to current
 Covid-related restrictions.

        Defendants David Hynes, Annamarie McIlvain, and the Estate of Lucas Z.
 Hynes oppose Plaintiff’s application. See ECF No. 39. In sum, Defendants argue,
 Plaintiff was aware of the living arrangements involving Ryan and Ms. McIlvain in
 the Nelson household prior to its commencement of this action and chose not to
 depose Ryan at any time during the discovery period or before filing its motion for
 summary judgment.

                                            1
Case 3:19-cv-08564-FLW-DEA Document 41 Filed 09/01/21 Page 2 of 4 PageID: 1299




         Specifically, during its pre-suit investigation Plaintiff conducted two
 examinations under oath (“EUO”) of Raymond Nelson (i.e.: on November 1, 2018,
 and January 23, 2019). During the first EUO, Mr. Nelson testified that Ryan and Ms.
 McIlvain shared a room in the Nelson house. During the second EUO, Mr. Nelson
 testified further as to the relationship between Ryan and Ms. McIlvain. Id.at 2. No
 other EUOs were conducted by Plaintiff prior to filing the instant action on March
 14, 2019.

        The only deposition conducted by Plaintiff in this case was that of Ms.
 McIlvain who testified about her friendship with Ryan, her son’s school attendance,
 the payment of rent, and related topics. See ECF No. 39 Exhibit C. According to
 Defendants, these topics were also covered in detail during depositions that were
 conducted in the underlying wrongful death case. ECF No. 39 at 3. Defendants point
 out that “[P]laintiff chose not to depose any other defendants, subpoena any facts
 [sic] witnesses, including Ryan Kreger, or serve any written discovery requests prior
 to the March 30, 2020 deadline for completion of fact discovery set forth in the
 Scheduling Order.” Id. Defendants further observe that Plaintiff did not object to,
 or seek any extension of, the discovery period prior to filing its motion for summary
 judgment. “Now, one year after the close of discovery and the filing of the motions
 for summary judgment, the plaintiff has filed an application to re-open discovery in
 order to depose a witness whom it has been aware of since before it filed this action
 and serve written discovery requests on the defendants.” Id. at 4-5. Accordingly,
 Defendants argue, Plaintiff can not demonstrate that good cause exists to grant the
 instant application.

        Plaintiff replied to Defendants’ opposition in a letter to the Court dated April
 9, 2021 [ECF No. 40]. In short, Plaintiff maintains that by evading service of process
 Defendants McIlvain and Hynes “wast[ed] valuable time that would have been filled
 with the normal discovery exchanged in every case.” Id at 1. Without directly
 addressing Defendants’ arguments in opposition to the application, Plaintiff
 maintains “there is still time to conduct the discovery that will allow a jury and the
 court to render a decision on a fully developed factual record. Sixty days of
 discovery will not delay the trial date. Further, there are documents that exist, which
 directly affect the determination of the issue in this matter.” Id.

       The Scheduling Order that was entered in this case on December 2, 2019 [ECF
 No. 15] provided, in part, that “[a]ll fact discovery, including any third party
 depositions, is to be completed by March 30, 2020. No discovery is to be issued or
 conducted after this date.” No extension the discovery period was ever sought.

                                            2
Case 3:19-cv-08564-FLW-DEA Document 41 Filed 09/01/21 Page 3 of 4 PageID: 1300




 Plaintiff’s motion for summary judgment was filed on March 3, 2020. ECF no. 21.
 Defendants’ separate motions for summary judgment were filed on March 4, 2020.
 ECF Nos. 22, 23. Nowhere in its briefing of these motions did Plaintiff argue that
 any additional discovery was necessary.

        On October 5, 2020, Chief U.S. District Judge Freda L. Wolfson filed an
 Opinion and Order denying Plaintiff’s motion for summary judgment and granting
 in part and denying in part Defendants’ motions. See ECF Nos. 27, 28.

       On December 3, 2020, Plaintiff submitted an application to the Court [ECF
 No. 30] seeking to reopen discovery solely to permit the deposition of Ryan Kreger.
 Defendants Raymond Nelson and Maria Nelson opposed Plaintiff’s initial
 application [ECF No. 31]. In addition to arguing the absence of good cause, the
 Nelsons argued that Defendants would be prejudiced if Plaintiff were permitted to
 conduct additional “targeted discovery”, after the Court rendered its decision on the
 summary judgment motions. According to the Nelsons, “[t]he only way to prevent
 such prejudice would be to permit the Defendants to obtain additional evidence as
 well. However, they can not afford to do so and it is a violation of the FRCP’s to
 seek an expansive reopening of the discovery period, i.e. re-deposing all the
 witnesses now that counsel has the benefit of reviewing Judge Wolfson’s Opinion.”
 Id.

        Having considered the Plaintiff’s initial application and the opposition
 thereto, on December 30, 2020, the Court denied the request to reopen discovery to
 permit the deposition of Ryan Kreger [ECF No. 32]. Although the Court’s Order
 indicated that an Opinion was to follow, the instant application followed before the
 Court’s Opinion was filed.

        Pursuant to Fed. R. Civ. P. 16(b)(4), scheduling orders may only be modified
 to reopen discovery for “good cause and with the judge's consent.” See also J.G. v.
 C.M., No. 11–2887, 2014 WL 1652793, at *1 (D.N.J. Apr. 23, 2014). The District
 Court has “broad discretion to control and manage discovery.” Cevdet Aksut
 Ogullari Koll, STI v. Cavusoglu, No. 14–3362, 2017 WL 3013257, at *4 (D.N.J.
 July 14, 2017) (citing Newton v. A.C. & Sons, Inc., 918 F.2d 1121, 1126 (3d Cir.
 1990); In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982) ).

        “The good cause standard is ‘not a low threshold.’” Cavusoglu, 2017 WL
 3013257, at *4 (quoting J.G., 2014 WL 1652793, at *1). In evaluating whether
 discovery should be reopened, courts have considered “(1) the good faith and
 diligence of the moving party, (2) the importance of the evidence, (3) the logistical

                                           3
Case 3:19-cv-08564-FLW-DEA Document 41 Filed 09/01/21 Page 4 of 4 PageID: 1301




 burdens and benefits of re-opening discovery, [and] (4) prejudice to the nonmoving
 party.” J.G., 2014 WL 1652793, at *2. “[P]ermitting discovery extensions in the
 absence of good cause would ‘deprive the trial judges of the ability to effectively
 manage the cases on their overcrowded dockets.’” Cavusoglu, 2017 WL 3013257,
 at *4 (quoting Koplove v. Ford Motor Corp., 795 F.2d 15, 18 (3d Cir. 1986) ).

        In this case, the Court finds that good cause does not exist to reopen discovery.
 The discovery Plaintiff now seeks was known and available to Plaintiff from the
 inception of the case and throughout the discovery period. No request to conduct the
 deposition of Ryan Kreger or to obtain the documents Plaintiff now seeks was ever
 made and no extension of the discovery period was ever requested. Allowing
 Plaintiff to conduct additional, “targeted” discovery after the Court’s ruling on the
 parties’ summary judgment motions would inevitably and justifiably result in
 requests for additional discovery by one or more of the Defendants (including the
 Nelsons who opposed Plaintiff’s initial application on the grounds, among others,
 that they can not afford further litigation). Reopening discovery would impose an
 undue burden on the parties and the Court and, potentially, further motion practice
 which would undoubtedly delay the Trial of this action.

       The Court conducted the Final Pretrial Conference on March 16, 2021. Ryan
 Kreger is identified in the Final Pretrial Order [ECF No. 37] as one of Plaintiff’s
 witnesses. Nothing in this Memorandum Opinion and Order will preclude Ryan
 Kreger from testifying at Trial.

     Accordingly, for the reasons stated, Plaintiff’s application [ECF No. 30] is
 DENIED.


                                  So Ordered on this 1st day of September, 2021.


                                   s/ Douglas E. Arpert
                                  DOUGLAS E. ARPERT
                                  United States Magistrate Judge




                                            4
